UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 95-10673
                        Summary Calendar


          TOMMY J. HAMILTON,

                                             Plaintiff-Appellant,


                               VERSUS


      TEXACO, INC., A Texas Corporation and its Chairmans,
    Executives, its Managers, its Agents, Servants, Employees
       and Assigns; GREG TRUE; DIAZ; JIM BOWLES, Sheriff,
      Individually and in his Official Capacity as Sheriff
                    of Dallas County, ET AL.,

                                            Defendants-Appellees.




          Appeal from the United States District Court
               For the Northern District of Texas
                       (No. 3:95-CV-366-P)
                        December 7, 1995


Before THORNBERRY, GARWOOD, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Tommy J. Hamilton appeals the dismissal with prejudice as

frivolous of his action pursuant to 42 U.S.C.§§ 1091-1988.      He

argues that the district court erred in dismissing his complaint,


     *
      Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
as he states viable §§ 1983, 1985, and 1986 claims.      Because he

fails to argue whether he stated claims under §§ 1981, 1982, and

1994, these claims are considered abandoned on appeal, and we will

not address them.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).   We have reviewed the record and find no reversible

error.   We affirm for essentially the same reasons given by the

district court.     Hamilton v. Texaco, No. 95-10673 (N.D. Tex. 19

July, 13, 1995).

     AFFIRMED.




                                  2